IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

LENNON HOBART BURNS,
         Appellant,

v.                                                     Case No. 5D15-4530

DEPARTMENT OF REVENUE
AND ALICIA MARIE HAGEN,
           Appellee.
                                           /

Opinion filed July 29, 2016

Administrative Appeal         from   the
Department of Revenue.

Lennon Hobart Burns, Citrus Springs,
pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee,
for Appellee.

                               ON CONFESSION OF ERROR

PER CURIAM.

       Pursuant to the Notice of Confession of Error filed by the Department of Revenue,

we reverse the Final Modified Administrative Support Order, dated December 15, 2015,

and remand for further proceedings.


       REVERSED and REMANDED.


PALMER, EVANDER, and BERGER, JJ., concur.